EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Caridi on 3/7/2022. 

The application has been amended as follows: 

Please replace Claim 1 with:
An apparatus comprising: 
a conductive layer; 
a photocatalyst layer; and 
a light-absorbing layer arranged between the conductive layer and the photocatalyst layer, wherein the light-absorbing layer comprises a plurality of perovskite-type films, 
wherein each of the films contains tin (Sn), oxygen (O), sulfur (S), and one or more elements selected from Group 1 or Group 2 of the periodic table of elements, 
wherein each of the films is formed by substituting S into an O site, 
wherein a band gap of the light-absorbing layer is between 0 eV to 4 eV, 
wherein each of the films is formed of a same material, except an amount of sulfur (S) differs between each of the films.

Please replace Claim 3 with:
The apparatus according to claim 1, wherein the plurality of films is arranged so that the amount of S increases in order from a side where light is incident.

Please replace Claim 5 with:
xO3-x, wherein 0 < x < 25.

Please replace Claim 6 with:
The oxygen generating device according to claim 1, wherein a composition of a film of the light-absorbing layer is SrSnSxO3-x, wherein 0 < x < 25.

Please replace Claim 12 with:
An apparatus comprising: 
a first wiring, 
a second wiring, 
a conductive layer connected to the first wiring,
a photocatalyst layer coupled to the second wiring, and a light-absorbing layer arranged between the conductive layer and the photocatalyst layer, 
wherein the light-absorbing layer is formed of a plurality of perovskite-type films, 
wherein each of the films contains tin (Sn), oxygen (O), sulfur (S), and one or more elements selected from Group 1 or Group 2 of the periodic table of elements, 
wherein each of the films is formed by substituting S into an O site, 
wherein a band gap of the light-absorbing layer is between 0 eV to 4 eV, 
wherein each of the films is formed of a same material, except an amount of sulfur (S) differs between each of the films.

Please replace Claim 13 with:
An oxygen generating device comprising: 
an oxygen generating electrode including: 
a conductive layer, 
a photocatalyst layer, 
and a light-absorbing layer arranged between the conductive layer and the photocatalyst layer, 

wherein each of the films contains tin (Sn), oxygen (O), sulfur (S), and one or more elements selected from Group 1 or Group 2 of the periodic table of elements, 
wherein each of the films is formed by substituting S into an O site, 
wherein a band gap of the light-absorbing layer is between 0 eV to 4 eV, 
wherein each of the films is formed of a same material, except an amount of sulfur (S) differs between each of the films,
a counter electrode provided at a position facing the oxygen generating electrode; 
and an electrolyte solution filled between the oxygen generating electrode and the counter electrode.

Please replace Claim 15 with:
The oxygen generating device according to claim 13, wherein the plurality of films is arranged so that the amount of S increases in order from a side where light is incident.

Please replace Claim 17 with:
The oxygen generating device according to claim 13, wherein a composition of a film of the light-absorbing layer is BaSnSxO3-x, wherein 0 < x < 25.

Please replace Claim 18 with:
The oxygen generating device according to claim 13, wherein a composition of the film of the light-absorbing layer is SrSnSxO3-X, wherein 0 < x < 30.7

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1, 3-13, 15-19 are allowed, in light of the examiner’s amendment above.
The examiner’s amendment overcomes all potential rejections under 35 U.S.C. 112(b).
The closest prior art, Baniecki in view of Chen, does not teach “wherein the light-absorbing layer comprises a plurality of perovskite-type films, 

wherein each of the films is formed by substituting S into an O site, 
wherein a band gap of the light-absorbing layer is between 0 eV to 4 eV, 
wherein each of the films is formed of a same material, except an amount of sulfur (S) differs between each of the films,” which is recited in each of the independent claims.
	The Applicant’s arguments to this effect are persuasive.
Instead, modified Baniecki teaches that the light absorbing layer comprises a single perovskite-type film, with a single S content.
	Further searching failed to identify any additional prior art that would render the limitations of the independent claims either anticipated or obvious.
Therefore, the allowable feature of each independent claim is “wherein the light-absorbing layer comprises a plurality of perovskite-type films, 
wherein each of the films contains tin (Sn), oxygen (O), sulfur (S), and one or more elements selected from Group 1 or Group 2 of the periodic table of elements, 
wherein each of the films is formed by substituting S into an O site, 
wherein a band gap of the light-absorbing layer is between 0 eV to 4 eV, 
wherein each of the films is formed of a same material, except an amount of sulfur (S) differs between each of the films,” in combination with the other limitations of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIE WHITE whose telephone number is (571)272-3245.  The examiner can normally be reached on M-F 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SADIE WHITE/Primary Examiner, Art Unit 1721